Citation Nr: 1422574	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-24 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating greater than 10 percent prior to September 9, 2009, and greater than 40 percent as of September 9, 2009, for chronic dislocation of the right shoulder with arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel 





INTRODUCTION

The Veteran served on active duty from November 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran had requested to testify an RO hearing, but an August 2009 Decision Review Officer (DRO) conference report reflects that the Veteran opted for a VA examination in lieu of a hearing. 

The Board remanded this claim in May 2012 for further development.  It now returns for appellate review. 


FINDINGS OF FACT

1. Prior to September 9, 2009, the Veteran's right shoulder disability was manifested by malunion of the humerus with occasional right shoulder dislocations but no guarding, and by arthritis with motion of the arm beyond shoulder level. 

2. As of September 9, 2009, the Veteran's right shoulder disability is manifested by malunion of the humerus with recurrent right shoulder dislocations, guarding of all arm movements, and arthritis with abduction of the arm limited to 20 degrees. 


CONCLUSIONS OF LAW

1. Prior to September 9, 2009, the criteria for a separate rating of 20 percent, but no higher, for malunion of the humerus with recurrent shoulder dislocations have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic Code 5202 (2013).  

2. Prior to September 9, 2009, the criteria for a rating greater than 10 percent for arthritis of the right shoulder with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2013).  

3. As of September 9, 2009, the criteria for a separate rating of 30 percent, but no higher, for malunion of the humerus with recurrent shoulder dislocations and constant guarding of all arm movements have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic Code 5202 (2013).  

4. As of September 9, 2009, entitlement to a rating higher than 40 percent for arthritis of the right shoulder with limitation of motion may not be established as a matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Letters dated in November 2006 and April 2008 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication and readjudication of this claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  In response to a May 2012 letter requesting him to identify additional non-VA treatment records, the Veteran submitted a number of private treatment records in May 2012, and stated that these were all the records in his possession.  The AOJ also obtained all VA treatment records for the Veteran generated by the VA Tennessee Valley Health Care System, including the Mountain Home VA Medical Center and Knoxville Community Based Outpatient Clinic, since October 2005.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  

VA examinations were performed in December 2006, September 2009, and June 2012.  The examination reports reflect consideration of the Veteran's medical history, and set forth findings that enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  Although the Veteran asserted in a December 2012 statement that the June 2012 VA examiner was "not qualified" and "asked the wrong questions," and did not seem concerned with accurately assessing the level of impairment associated with the Veteran's right shoulder disability, the Veteran has not specifically explained why the examiner, who is a licensed medical doctor, was not qualified or how the examination was inadequate.  These general statements are not sufficient to overcome the assumption that the examination was performed adequately by a competent medical professional absent some apparent ambiguity or deficiency in the report.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  On its face, the examination report is adequate, describes in detail the impairment associated with the Veteran's right shoulder disability, and was performed by a licensed medical doctor and thus by a competent medical professional. 

There is no evidence indicating that there has been a material change in the severity of the Veteran's right shoulder disability since the last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Board's Remand Directives

The Board finds substantial compliance with its May 2012 remand directives.  As shown in the above discussion, the AOJ obtained outstanding VA treatment records dated since October 2005, sent a letter requesting the Veteran to identify any pertinent private treatment records, provided a VA examination responsive to the Board's instructions, and then readjudicated the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); accord D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Accordingly, the Board will proceed with appellate review. 

III. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2013).  

The Veteran's chronic dislocation and arthritis of the right shoulder has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5201.  See 38 C.F.R. § 4.27 (2013) (explaining use of diagnostic code numbers).  Diagnostic Code 5010 pertains to traumatic arthritis and DC 5201 pertains to limitation of motion of the arm.  38 C.F.R. § 4.71a. 

Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  Id.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In applying DC 5003, painful motion equates to limited motion, even if there is no actual limitation in movement, and thus is entitled to a minimum 10 percent rating per joint, to be combined under DC 5003.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); cf. 38 C.F.R. § 4.59 (2013) (providing that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

As directed by DC's 5010 and 5003, the Board first turns to the diagnostic code applicable to range of motion of the arm, namely DC 5201.  38 C.F.R. § 4.71a.  According to the June 2012 VA examination report, the Veteran's right hand is his dominant or major extremity.  See 38 C.F.R. § 4.69 (2013).  Thus, the ratings assigned for limitation of motion of the major upper extremity in DC 5201 apply.  Under DC 5201, a 20 percent rating is assigned for limitation of motion of the arm to shoulder level in the major or minor extremity.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level in the major extremity.  A 40 percent rating is assigned for limitation of motion to 25 degrees from the side in the major extremity.  Id.  

VA regulation defines normal range of shoulder motion as forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2013).  Lifting the arm to shoulder level means lifting it to 90 degrees.  See id.  

Limitation of motion under DC 5201 may be compensated based on limitation of abduction or limitation of flexion-the two planes of movement involving lifting the arm from the side-whichever would afford the higher rating.  Yonek v. Shinseki, 722 F.3d, 1355, 1358-59 (2013) (citing Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003)).  However, separate ratings for both limitation of abduction and flexion are not available under this diagnostic code.  Id. (holding that "the plain language of [DC] 5201 . . . allows only a single rating for 'limitation of motion of' an arm"); cf. Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a single diagnostic code, a claimant is not entitled to more than one rating for a given disability unless the diagnostic code expressly provides otherwise). 

Prior to September 9, 2009, the Veteran's right shoulder disability did not more nearly approximate the criteria for a rating greater than 10 percent based on limitation of motion.  The December 2006 VA examination report shows that flexion of the shoulder was to 180 degrees, with pain beginning at 135 degrees.  There was no additional limitation of motion on repetitive testing.  Abduction of the right shoulder was to 180 degrees, with pain beginning at 150 degrees.  There was no additional limitation of motion on repetitive use.  Because neither the actual ranges of motion in abduction or flexion, nor the points where pain began during testing, show motion limited to shoulder level or below (i.e. 90 degrees or less), the criteria for a rating greater than 10 percent under DC 5201 were not approximated.  See 38 C.F.R. § 4.71a.  There is no evidence prior to September 9, 2009 showing that the Veteran's range of motion of the right shoulder approximated the criteria for a 20 percent rating or higher under DC 5201.  

When evaluating disabilities of the musculoskeletal system, consideration must also be given to functional loss due to pain, weakness, premature or excess fatigability, and incoordination causing additional disability beyond that reflected in range of motion measurements.  38 C.F.R. §§ 4.40, 4.45 (2013).  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria set forth in sections 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  A higher rating is not warranted under these criteria.  According to the December 2006 VA examination report, there was no giving way, instability, or weakness of the shoulder on examination, and no additional limitations of motion on repeat testing.  The Veteran stated that he experienced moderate flare-ups of right shoulder symptoms every one to two months which were characterized by increased pain and increased limitation of use of the right arm and lasted one to two days.  These essentially sporadic flare-ups do not by themselves show disability of the right shoulder more severe than what has already been compensated by the assignment of a 10 percent rating prior to September 9, 2009.  Indeed, as the Veteran's right shoulder pain and limited motion did not meet the criteria for a compensable rating under DC 5201 prior to that date, the 10 percent rating effectively compensates for pain, limited motion, and occasional short-lived flare-ups absent evidence of more severe disability.  Finally, the fact that pain may be present throughout the range of motion (although this was not shown in the December 2006 examination report) does not alone establish entitlement to a rating higher than 10 percent under sections 4.40 and 4.45, as pain must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' . . . in order to constitute functional loss" warranting a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Accordingly, a rating higher than 10 percent is not warranted under sections 4.40 and 4.45 prior to September 9, 2009.  

Because a 10 percent rating has been assigned based on painful and limited motion of the right shoulder, separate or higher ratings are not warranted under DC's 5010 and 5003, as arthritis of the shoulder is already compensated by the 10 percent rating.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.14 (setting forth rule against pyramiding). 

As of September 9, 2009, the Veteran's limited motion of the right shoulder was assigned a 40 percent rating under DC 5201 based on a VA examination conducted on that date showing abduction of the arm limited to 20 degrees on repeat testing.  A 40 percent rating is the maximum evaluation available based on limitation of motion of the arm under DC 5201.  Thus, the criteria under sections 4.40 and 4.45 of the regulations are moot.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); DeLuca, 8 Vet. App. at 206-07.  A higher or separate rating is also not warranted under DC 5003, as the Veteran's right shoulder arthritis is already compensated under DC 5201 as of September 9, 2009, and by its express terms DC 5003 assigns a maximum rating of 20 percent for arthritis, and only when a rating is not available under another diagnostic code based on limitation of motion.  See 38 C.F.R. § 4.71a. 

The Board has considered the application of other diagnostic codes, and finds that a separate 20 percent rating is warranted prior to September 9, 2009 under DC 5202 for impairment of the humerus with recurrent dislocation of the shoulder.  See 38 C.F.R. § 4.71a.  Under DC 5202, a 20 percent rating may be assigned for malunion of the humerus with moderate deformity, or for recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.  According to the December 2006 VA examination report, an X-ray study showed considerable superior migration of the humeral head suggestive of a torn rotator cuff.  The examiner noted that there were recurrent shoulder dislocations, but no guarding of movement.  Thus, the Veteran's malunion of the humeral head with recurrent dislocations approximated the criteria for a 20 percent rating under DC 5202.  

Separate ratings of 20 percent for both malunion of the humerus and recurrent dislocations are not available under DC 5202.  See id.; see also Cullen, 24 Vet. App. at 84.  The criteria for a 30 percent rating for frequent episodes of shoulder dislocation with guarding of all arm movements are not approximated prior to September 9, 2009.  In this regard, the December 2006 VA examiner stated that the Veteran did not have guarding of movement of the shoulder, and the Veteran himself stated that he "used to have shoulder dislocations," but "now . . . mostly [had] a problem with pain and limitation of mobility."  Moreover, a January 2007 private X-ray report states that no fracture or dislocation was identified.  There is also no evidence of "marked" deformity of the humerus to warrant a 30 percent rating under DC 5202.  See 38 C.F.R. § 4.71a.  Accordingly, the Veteran's malunion of the humerus with recurrent shoulder dislocations more nearly approximates the criteria for a 20 percent rating prior to September 9, 2009 under DC 5202.  

As of September 9, 2009, and resolving any doubt in favor of the claim, the Veteran's impairment of the humerus with recurrent shoulder dislocations has more nearly approximated the criteria for a separate 30 percent rating under DC 5202, as the VA examination report of that date reflects the examiner's clinical finding on physical examination that the Veteran had recurrent shoulder dislocations with guarding of all arm movements.  See id.; see also 38 C.F.R. §§ 3.102, 4.3

Although the June 2012 VA examiner stated that the Veteran had not "experienced a dislocation of the right shoulder in many years," but rather reported that the "head of the humerus feels like it 'slips' around in the joint," his right shoulder pathology nevertheless more nearly approximates the criteria for a 30 percent rating under DC 5202.  In this regard, the examiner noted that the Veteran continuously guarded the shoulder, and that there was no improvement in his right shoulder since the September 2009 VA examination, which did show recurrent dislocations on examination according to the September 2009 examiner.  

Similarly, although the June 2012 examiner stated that there was no defect of the humerus, an August 2010 private treatment record states that an August 2010 magnetic resonance imaging (MRI) study showed proximal migration of the humeral head relative to the glenoid, which is in keeping with the December 2006 VA examiner's findings of considerable migration of the humeral head.  The August 2010 private treatment record also reflects that the MRI study showed a massive degenerative gap in the rotator cuff with tendon retraction and muscle atrophy, and that the Veteran's treating physician discussed with him the possibility of performing a reverse total shoulder replacement arthroplasty.  Resolving any doubt in favor of the claim, these findings all support the conclusion that the Veteran has severe impairment of the right shoulder that approximates the criteria for a 30 percent rating for recurrent shoulder dislocations as of September 9, 2009, in addition to the 40 percent rating based on limitation of motion.  As noted above, separate ratings of 30 percent for both malunion of the humerus and recurrent dislocations are not available under DC 5202.  See id.; see also Cullen, 24 Vet. App. at 84.  

As there is no evidence of loss of head of the humerus (flail shoulder), nonunion of the humerus (false flail joint), or fibrous union of the humerus at any point during the pendency of this claim, the criteria for higher ratings of 80 percent, 60 percent, or 50 percent, respectively, under DC 5202 have not been approximated prior to or since September 9, 2009.  See 38 C.F.R. § 4.71a.

Finally, there is no competent evidence of ankylosis of the shoulder, or dislocation, nonunion, or malunion of the clavicle or scapula at any point during the pendency of this claim.  Rather, the VA examination reports consistently show that such pathology was not present on examination.  Accordingly, higher or separate ratings under DC's 5200 and 5203, which pertain to ankylosis of the scapulohumeral articulation, and impairment of the clavicle or scapula, respectively, are not warranted prior to or since September 9, 2009.  See id. 

For the reasons discussed above, there is no evidence showing that the Veteran's right shoulder disability has approximated the criteria for ratings higher than those already assigned at any point during the pendency of this claim.  Thus, further staging is not warranted for the time period on appeal.  See Hart, 21 Vet. App. at 509-10. 

The Veteran has not stated, and there is no evidence otherwise suggesting that his right shoulder disability is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  In a December 2012 statement, the Veteran wrote that he was retired, but did not indicate that he retired as a result of his shoulder disability.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Referral of the Veteran's right shoulder disability for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran's right shoulder disability is manifested by arthritis, malunion of the humerus, and recurrent dislocations with pain and limited motion.  These manifestations are contemplated by DC's 5003 and 5010, which compensate for arthritis, and DC's 5201 and 5202, which compensate for limited motion of the arm and impairment of the humerus with malunion and/or recurrent dislocations, respectively.  See 38 C.F.R. § 4.71a.  Sections 4.40, 4.45, and 4.59 of the regulations also contemplate pain, weakness, instability, fatigability, and incoordination of the joint.  

Moreover, the fact that a particular symptom may not be mentioned in the criteria does not in itself warrant extraschedular referral.  For example, no symptoms are described in DC's 5201 and 5202 which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that the presence of one or more such symptoms is assumed, and that the evaluation is generally based not on the particular symptoms the claimant has but rather on their disabling effects, which in turn are evaluated according to the rating criteria set forth in these diagnostic codes.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Similarly, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2013) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Finally, no examiner or treating clinician has indicated that the Veteran's right shoulder disability is exceptional or unusual.  Accordingly, the first step of the inquiry is not satisfied.  Thus, the issue of whether "related factors" are present under the second step of the inquiry is moot, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 118-19.  

In summary, entitlement to a separate rating of 20 percent for impairment of the humerus with recurrent dislocations is granted prior to September 9, 2009, and a separate rating of 30 percent as of September 9, 2009 is granted for such impairment.  The preponderance of the evidence weighs against a rating greater than 10 percent based on limited motion prior to September 9, 2009.  Thus, the benefit-of-the-doubt rule does not apply, and a rating greater than 10 percent based on limited motion of the right shoulder prior to September 9, 2009 is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A rating in excess of 40 percent as of September 9, 2009 based on limited motion is not available as a matter of law. 


ORDER

Entitlement to a separate rating of 20 percent, but no higher, prior to September 9, 2009 for malunion of the right humerus with recurrent dislocations is granted, subject to the law governing payment of monetary benefits.

Entitlement to a separate rating of 30 percent, but no higher, as of September 9, 2009 for malunion of the right humerus with recurrent dislocations is granted, subject to the law governing payment of monetary benefits.

Entitlement to a rating greater than 10 percent prior to September 9, 2009, and greater than 40 percent as of September 9, 2009, for arthritis of the right shoulder with limited motion is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


